Citation Nr: 0724376	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  03-18 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a 
motor vehicle accident, to include headaches, degenerative 
joint disease of the cervical spine, degenerative changes in 
the lumbar spine, joint space narrowing in the bilateral 
shoulders, and dizziness.  

2.  Entitlement to service connection for panic attacks as a 
residual of a motor vehicle accident.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from March 1959 to February 
1961.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
Louisville, Kentucky, VA Regional Office (RO).  

This case has previously come before the Board.  In July 
2006, the matter was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

In his June 2003 VA Form 9, the veteran requested a video 
conference hearing before a member of the Board.  In January 
2006, the veteran withdrew his request for a hearing.  


FINDINGS OF FACT

1.  Residuals of a motor vehicle accident, to include 
headaches, degenerative joint disease of the cervical spine, 
degenerative changes in the lumbar spine, mild joint spacing 
of the bilateral shoulders, dizziness, are attributable to 
service.  

2.  Panic attacks were not manifest in service and are not 
attributable to service.  


CONCLUSIONS OF LAW

1.  Residuals of a motor vehicle accident, to include 
headaches, degenerative changes of the cervical spine, 
degenerative changes in the lumbar spine, mild joint spacing 
of the bilateral shoulders, and dizziness were incurred in 
active service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2006).

2.  Panic attacks were not incurred or aggravated in service.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in December 2001; a rating 
decision in July 2002; and a statement of the case in May 
2003.  The December 2001 letter preceded the RO's initial 
adjudication.  The above documents discussed specific types 
of evidence, the applicable legal requirements, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA has made all efforts to notify 
and to assist the veteran with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the veteran's possession.  The 
Board finds that any defect with regard to the timing or 
content of any of the notices sent prior to the RO's initial 
adjudication or the final RO adjudication is harmless.  The 
Board finds that even if there is any defect with regard to 
the timing or content of any of the notices sent that defect 
is harmless because of the thorough and informative notices 
provided throughout the adjudication and because the veteran 
has had a meaningful opportunity to participate effectively 
in the processing of the claim with RO adjudication after 
receipt of the required notice.  VA effectively complied with 
all of the required elements under its duty to notify 
claimants prior to the last RO adjudication.

The veteran has not demonstrated how any defective notice has 
prejudiced him in the essential fairness of the adjudication.  
There has been no prejudice to the veteran, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  See Overton v. Nicholson, 
20 Vet. App. 427 (2006); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine), on remand, 20 Vet. App. 537 (2006) (discussing 
Board's ability to consider "harmless error"); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
in part, Hartman v. Nicholson, __ F.3d __, No. 2006-7303, 
2007 WL 1016989 (Fed. Cir. Apr. 5, 2007); cf. Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Thus, VA satisfied its duty to notify the veteran.  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  VA examinations are of 
record.  See 38 C.F.R. § 3.159 (2006).  Thus, VA has 
fulfilled its duty to assist the veteran.  

Criteria & Analysis

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, the veteran asserts that he has residual 
disability manifested by headaches, a neck, back, and 
shoulder disorder, dizzy spells, and panic attacks from a 
motor vehicle accident in which he was involved while 
stationed in Germany during service between August 1959 and 
February 1961.  More specifically, and as noted in 
correspondence received in February 2001, he alleges that 
while driving a jeep with an attached trailer during field 
maneuvers, he hit a patch of ice and lost control causing the 
jeep to roll over, crushing his head, neck, and shoulders.  
In correspondence received in January 2002, he submitted a 
photocopy of a wrecked jeep and added that after the 
accident, he was taken to the field first aid room with pain 
in the neck, head, and shoulders.  

Initially, the Board notes that in regard to verification of 
the claimed in-service motor vehicle accident, in the July 
2006 remand, the Board requested that the AOJ take steps to 
determine whether there were any morning reports, unit 
records, or other documents that would further verify that 
the veteran was involved in a jeep accident during service in 
Germany.  Service personnel records reflect that the veteran 
was approved for a driver's license in October 1959 at 
Stuttgart Post in Germany, and a DD FORM 398, dated in April 
1959, notes his duty assignment was a seventh army motor 
messenger-courier.  The records reflect that the veteran was 
involved in a motor vehicle accident on November 10, 1959.  
The DA Form 348 notes that he was cautioned but not at fault.  

The Board notes that the record reflects various dates of the 
claimed in-service motor vehicle accident.  For example, in 
January 2001, the veteran provided details in regard to the 
accident, stating that he was unable to recall the exact date 
upon which it occurred.  In May 2002, he noted that the jeep 
accident occurred in the winter of 1960.  In a January 2003 
private treatment record, a head, neck and shoulder injury 
were noted in association with an injury sustained during 
service in January 1959.  In correspondence received in 
October 2003, the veteran stated that he injured his neck, 
shoulder, and back in a jeep accident during service in 1959.  
On VA examination in September 2006, the in-service motor 
vehicle accident was noted to have occurred in 1961.  
Regardless of the varying accounts of the date of the 
accident, the service records document an in-service motor 
vehicle accident in November 1959.  Thus, the Board accepts 
the veteran's account of the in-service motor vehicle 
accident.  

The issue of whether the veteran has residual disability 
related to the in-service motor vehicle accident requires 
competent evidence.  The veteran is competent to report that 
he hit his neck, back and shoulders on the roll bar at the 
time of the accident, as noted in a private January 2003 
letter.  The veteran, however, is not a medical professional 
and his opinion is not competent in regard to matters 
requiring medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992) (lay persons are not competent to 
offer evidence that requires medical knowledge).  The Board 
notes that although the January 2003 private physician 
assistant opined that the veteran's neck, back, and shoulder 
pain were likely related to service, no underlying disease or 
injury was identified by that examiner.  See Sanchez-Benitez 
v. West, 259 F.3d 1356 (Fed. Cir. 2001).  

On VA x-ray examination in September 2006, however, the 
impressions were headaches, degenerative joint disease of the 
cervical spine, degenerative changes of the lumbar spine, 
dizziness, and mild joint space narrowing of the bilateral 
shoulders.  The physician specifically related headaches, 
cervical, and lumbar spine degenerative changes, bilateral 
shoulder pathology, and dizziness to the in-service motor 
vehicle accident.  The Board notes that a February 1993 
private record reflects complaints of headaches and dizziness 
in association with having had a tray fall oh his neck/scalp, 
and a February 1994 private record notes post concussion 
syndrome with dizzy spells and headaches in association with 
the February 1993 head injury.  While the Board has doubt as 
to whether headaches and dizziness are residuals of the in-
service motor vehicle accident, that doubt is being resolved 
in favor of the veteran.  Having reviewed the record, the 
Board finds the September 2006 VA opinion to be probative in 
regard to etiology, as the physician reviewed the claims 
file, provided a detailed examination report, and clearly and 
unambiguously related the initial onset of headaches and 
dizziness to the in-service motor vehicle accident.  

In sum, service records show that the veteran was involved in 
a motor vehicle accident in service, and there is competent 
evidence relating residual disability, to include headaches, 
degenerative joint disease of the cervical spine, 
degenerative changes of the lumbar spine, and mild joint 
space narrowing of the bilateral shoulders, dizziness, to the 
in-service incident.  The Board finds the probative evidence, 
to include the VA medical opinion and the veteran's credible 
lay statements, supports a finding that service connection 
for residuals of a motor vehicle accident, to include 
headaches, degenerative joint disease of the cervical spine, 
degenerative changes of the lumbar spine, mild joint space 
narrowing of the bilateral shoulders, dizziness, is 
warranted.  

In regard to panic attacks, the Board finds that service 
connection is not warranted.  Service medical records are 
negative for complaints or findings of panic attacks.  The 
January 1961 separation examination report shows that 
psychiatric examination was normal and his psychiatric status 
was assigned a profile of "1."  On the accompanying medical 
history, he specifically denied having or having had 
excessive worry and nervous trouble of any sort.  

The veteran is competent to report his symptoms.  He can 
attest to factual matters of which he had first-hand 
knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, his statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, 
while the veteran is competent to report what comes to him 
through his senses, he does not have medical expertise.  See 
Layno   Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court), however, has held that lay evidence 
is one type of evidence that must be considered and competent 
lay evidence can be sufficient in an of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Jandreau v. Nicholson, No. 2007-4019 WL 1892301 Vet. App. 
July 3, 2007), the Federal Circuit Court determined that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional. The relevance of 
lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr v. Nicholson, No. 04-0534 WL 
1745833 Vet. App. June 15, 2007).  In that regard, the Board 
notes that private records of treatment, dated in February 
1993 and February 1994, note complaints of panic attacks 
after a tray fell on his head in 1993.  A July 1997 record 
notes that panic attacks had had an onset "abruptly" eight 
months earlier.  The Board finds the contemporaneous service 
medical records which are silent for panic attacks, coupled 
with the post-service evidence showing an onset of panic 
attacks many years post service and no competent nexus 
opinion to be more probative in regard to etiology.  

In sum, the evidence is in favor of service connection for 
residuals of a motor vehicle accident, to include headaches, 
degenerative joint disease of the cervical spine, 
degenerative changes in the lumbar spine, joint space 
narrowing in the bilateral shoulders, dizziness.  
Consequently, the benefits sought on appeal are granted.  The 
preponderance of the evidence is against the claim for 
service connection for panic attacks as a residual of an in-
service motor vehicle accident.  Consequently, the benefits 
sought on appeal in regard to panic attacks are denied.  






ORDER

Service connection for residuals of a motor vehicle accident, 
to include headaches, degenerative joint disease of the 
cervical spine, degenerative changes of the lumbar spine, 
mild joint space narrowing of the bilateral shoulders, 
dizziness is granted.  

Service connection for panic attacks is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


